PER CURIAM.
In Heiman v. Capital Bank, 438 So.2d 932, 933 (Fla. 3d DCA 1983), motion denied, 447 So.2d 885 (Fla.1984), we reviewed Mrs. Heiman’s claim that she was entitled to homestead protections deriving from her deceased husband’s beneficial interest in the condominium she formerly owned. We remanded the cause for a determination as to whether Mr. Heiman was shown to have retained his beneficial interest. On remand, the trial court ruled that Mrs. Hei-man was entitled to homestead protections. After appropriate application by Mrs. Hei-man, the trial court ordered former judgment creditor Capital Bank to repay Mrs.
Heiman that portion of the condominium sale proceeds she had used to pay Capital Bank’s judgment lien. Capital Bank now challenges the trial court’s Order Granting Restitution. We find no abuse of discretion and affirm the Order. See Heiman; Mann v. Thompson, 118 So.2d 112 (Fla. 1st DCA 1960); see also Sundie v. Haren, 253 So.2d 857 (Fla.1971); Sheriff of Alachua County v. Hardie, 433 So.2d 15 (Fla. 1st DCA 1983); American Bankers Life Assurance Co. v. Williams, Salomon, Kanner & Damian, 399 So.2d 365 (Fla. 3d DCA 1981).
Affirmed.
HUBBART and BASKIN, JJ., concur.